Citation Nr: 9902862	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim for service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Don Hayden, Counsel
INTRODUCTION

The veteran had active service from January 1964 to December 
1973.  The Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) for the period of service 
from January 1964 to December 1967 shows 58 days of non 
pay/time lost for the prior 2 years and that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for post-traumatic stress disorder (PTSD).  In 
June 1997, the Board remanded this case for additional 
development.  


CONTENTIONS OF VETERAN ON APPEAL

In essence, it is contended by and on behalf of the veteran 
that evidence submitted since an unappealed April 1993 rating 
decision establishes that PTSD is the result of stressors in 
service, during service in Vietnam and confinement in a brig.  
The veteran has reported experiences in Vietnam, such as 
seeing children and his friends being killed and having an 
aircraft in which he was a passenger being struck by enemy 
antiaircraft fire.  He also related that he experienced 
stress as a result of brutal treatment by the guards, while 
he was incarcerated in a brig during service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for PTSD has been reopened with new and material 
evidence.  

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  Prior to the appealed rating decision, service connection 
for PTSD was denied, most recently, by an April 1993 rating 
decision.  

2.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of the April 
1993 rating decision.  

3.  The additional evidence added to the record since the 
April 1993 rating decision includes reports of examinations 
performed in 1994, containing confirming diagnoses of PTSD, a 
medical opinion contained in a February 1994 VA examination 
report that incarceration would constitute a significant 
stressor and confirmation of incarceration during service.  

4.  The additional evidence materially alters the factual 
situation on which the April 1993 rating decision was based 
and is so significant that it must be considered to fairly 
evaluate he claim.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38  U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  

2.  Evidence received since the April 1993 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The relevant evidence which was of record at the time of the 
last final denial of the claim in April 1993, consisted of: 
the veterans service medical records; copies of the 
veterans DD Forms 214, Armed Forces of the United States 
Report of Transfer or Discharge; the veterans May 1989 
statement in support of the claim; a November 1988 VA 
psychiatric assessment and treatment plan; Request for 
Information; service personnel records; an August 1989 
statement from the veteran; the report of an October 1989 VA 
examination; a May 1990 Vietnam Veterans Outreach Counselors 
report; the transcript of the veterans testimony at a July 
1990 hearing at the RO; a September 1990 psychological 
evaluation by R. Emery, Ph.D.; VA outpatient treatment 
records covering the period from April to August 1992 and an 
August 1992 psychological evaluation by R. J. Bateen, Ph.D.  

A January 1964 entry examination found the veteran to be 
psychiatrically normal.  In June 1966, he sought treatment 
complaining of occasional dizziness and it was noted that he 
had been sleeping on post.  Physical examination was normal 
and it was noted that he probably had episodes of hypotension 
of unclear etiology.  In July 1966, he sought treatment at 
the U. S. Naval Hospital in Rota, Spain, and complained of 
generalized aches and pains, headaches, and nausea.  The 
physical examination was unremarkable.  He was placed on 
bed rest for three days and discharged to duty; the diagnosis 
was viremia.  His organization unit was reported to be NAVSTA 
Brig.  A December 1967 reenlistment  examination found him to 
be psychiatrically normal.

In April 1968, the veteran underwent a psychiatric 
examination in order to evaluate his inability to 
concentrate.  The examiner noted that the veterans 
commanding officer indicated that the veteran had not been 
able to perform satisfactorily.  The veteran indicated that 
he had many home and family problems.  The examiner noted 
that the veteran was alert, cooperative, and well-oriented 
and that the veteran related easily and spoke coherently.  
The examiner reported that there was no evidence of disabling 
neurosis, overt psychosis, or organic brain disease.  It was 
noted that the veteran was mildly depressed, that he had few 
friends and little social life, that his insight and judgment 
were intact, and that he was mentally competent.  The 
diagnostic impression was moderate depressive reaction.  The 
examiner concluded that there were no psychological 
contraindications to full duty; however, he advised short 
term counseling.  A November 1973 discharge examination found 
the veteran  to be psychiatrically normal.  

The available service personnel records reveal that the 
veteran was primarily a construction draftsman and a drill 
instructor; however it was noted that he participated in 
Counter-Insurgency Operation Vietnam from May to July 
1965.  

In the August 1989 statement, the veteran stated that when 
his plane was arriving in Vietnam it was hit by gunfire; that 
when he arrived in Vietnam he saw bodies being loaded onto 
planes; that there were three attacks on his compound in 
Vietnam; that 2 marines were killed when three children threw 
a grenade into the compound and that the children were 
subsequently shot; that two marines died after they were 
poisoned at a local bar; that a friend was killed when a 
lighter blew up; that he had had his head bashed by some 
men at his new duty assignment after Vietnam; that he had 
nightmares and difficulty sleeping in service; that he fell 
asleep on guard duty and was confined twice in a brig in 
Spain; and that he received cruel, brutal, and inhumane 
treatment in the brig.

In a May 1990 report, a Vietnam Veterans Outreach counselor 
stated that the veteran had severe PTSD.  

At a July 1990 personal hearing the veteran reported the 
aforementioned stressors and he stated that there had been 
three ground attacks on his compound and that he had gone on 
patrol and engaged in gunfire with the enemy.

In December 1990, the veteran submitted a September 1990 
report of psychological evaluation conducted by R. Emery, 
Ph.D.  Dr. Emery noted that the veteran reported that he had 
been in combat up to ten times while he was in Vietnam, 
that he had been subject to enemy fire, and had fired at the 
Vietcong.  It was noted that the veterans most traumatic 
incident in Vietnam was when three children threw a grenade 
over the fence at his compound and he and other men opened 
fire and shot and killed the children.  Dr. Emery diagnosed 
PTSD, chronic; major depression, recurrent; alcohol 
dependence, in partial remission; and personality disorder.  

In an April 1992 decision, the Board denied service 
connection for PTSD because there was no verified stressor, 
no symptoms reasonably attributable to a stressor in service 
and no substantiated diagnosis of PTSD.  

In an August 1992 psychological report, R. J. Bateen, Ph.D., 
diagnosed PTSD and stated that it was uncertain whether the 
PTSD was caused by the veterans experiences in Vietnam or 
his confinement in the brig.  Dr. Bateen reported that it was 
likely that the veteran experienced PTSD symptoms upon his 
return from Vietnam which significantly impacted his sleep 
and resulted in his confinement in the brig for being asleep 
on duty.  Finally, Dr. Bateen stated that the veterans 
experiences in the brig further exacerbated the PTSD 
symptoms.

In April 1993, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD because the evidence was 
essentially cumulative and did not provide information that 
would verify the alleged inservice stressors.  The RO also 
noted that the asserted inservice stressors were unsupported 
by the records of the veterans military service.  The 
veteran was informed of the rating decision on April 22, 
1993, and he did not appeal the rating decision.  The 
evidence received between the Boards April 1992 decision and 
the April 1993 rating decision consisted of Dr. Bateens 
report.  

The July 1993 VA hospitalization report shows a diagnosis of 
severe PTSD.  The veteran reported the incident in Vietnam 
where 3 soldiers were killed when three children threw a 
grenade into the compound and that he then shot the children.  
He also reported being confined in the stockade.  He 
continually talked about his time in Vietnam and the brig and 
showed great affect when discussing this.  

VA outpatient treatment records, apparently obtained in 
December 1993 show that the veteran was diagnosed as having 
major depression, recurrent, severe, without psychotic 
features in November 1988.  

In February 1994, the veteran submitted a partially completed 
PTSD Questionnaire in which he reported that he had been 
confined to the brig in Rota, Spain, on two occasions for 
sleeping on duty.  He stated that he received cruel and 
inhumane treatment while in the brig, that he was beaten so 
badly that he was hospitalized, and that the guards told him 
to tell the doctors that he had stomach pains.  The veteran 
also stated that Palmar was dead.  

A February 4, 1994, Social and Industrial Survey report 
reveals that the veteran had reported that he went out on 
night patrols while in Vietnam and that he was scared the 
whole time.  He again reported that some children had thrown 
a grenade over the fence that surrounded his compound in 
Vietnam and that the children were then shot.  He stated that 
he had a good friend named Bugsy who died when he stood up 
and took fire from the enemy.  The veteran reported that he 
believed his PTSD was caused by his experiences in the red 
line brig in Rota, Spain.  He said that he would kill the 
guards, if he knew who they were.  He also reported that he 
killed two recruits while working as a drill instructor, that 
he was a cruel drill instructor, and that he had been 
investigated 22 times and tied by court martial, twice for 
assault.  The diagnosis was PTSD, depression, and personality 
disorder, not otherwise specified, with paranoid features and 
antisocial features.  

During the February 11, 1994, VA examination, the veteran 
reported that he was particularly bothered by memories of the 
time that three children threw a grenade into his compound 
and he and his squad shot and killed the children and by 
memories of his time in the brig and the cruel treatment he 
received in the brig.  He remembered the mutilated bodies of 
the children who had been killed.  He stated that, while in 
Vietnam, he was a messenger, that he went on patrols, and 
that he performed guard duty.  He again reported that he had 
been an abusive drill instructor.  The diagnosis was PTSD; 
alcohol and marijuana dependence, in remission; and 
personality disorder, antisocial and avoidant traits.  The 
examiner noted that the claims file was not available for 
review.  The examiner said that if evidence existed of the 
veterans incarceration, the incarceration would qualify as a 
significant stressor contributing to the veterans 
nightmares.  

At a November 1994 VA examination for mental disorders, the 
claims file was not available for the examiner to review.  
The veteran did not mention the children being killed in 
Vietnam.  He reported that he continued to have intrusive 
recollections about his treatment in the brig.  The examiner 
noted the veterans experience in the brig appeared to be the 
central trauma that contributed to some of the emotional 
difficulties, in addition to his underlying personality 
structure.  The diagnosis was PTSD; alcohol and marijuana 
dependence, in remission; and personality disorder, 
antisocial and avoidant traits.

At a December 1994 VA examination for mental disorders, the 
examiner noted that the claims file had not been reviewed.  
The veteran reported that, in Vietnam, he performed guard 
duty, went on five or six patrols, was in the vicinity of 
small arms fire on several occasions, and saw some men 
killed.  He stated that his friend Bugsy Siegel deliberately 
stood in the line of enemy small arms fire and was killed.  
He again reported the same stressors as previously stated.  
He again reported that he had been an abusive drill 
instructor and reported that there had been congressional 
investigations and assault charges filed against him.  He 
said that he had nightmares about the brig when he heard 
people shouting from isolation rooms and thought about it 
during the day, when he smelled urine or feces.  He choked-up 
and briefly teared when discussing his confinement.  The 
veteran also reported that he had been abused by some of his 
stepfathers.  The examiner noted that he believed that the 
veteran did have traumatic experiences in the brig and that 
they added substantially to his childhood PTSD which was the 
result of mistreatment by stepfathers.  The examiner noted 
that the veteran did not avoid the Marine Corps after being 
incarcerated and did avoid weapons in later years.  The 
examiner stated that he doubted that the veteran had 
significant PTSD resulting from his Vietnam experiences.  

The diagnoses were personality disorder, not otherwise 
specified, with primarily paranoid, passive-aggressive, and 
sociopathic facets; history of high aggressiveness, fighting, 
alcohol abuse, and burglary since early adolescence; history 
of unnecessary homicides; demonstrated deficient empathy; 
history of deliberate intimidation of others; reported 
sadistic sexuality with orgasm when assaulting others; 
history of alcoholism and marijuana use; childhood PTSD with 
abuse by stepfathers and history of adolescent violence, 
authority conflict, alienation from schoolmates, and some 
criminality; and PTSD in fragments is reported following 
confinement in the brig.  The examiner noted that he believed 
that the veteran did have post-trauma nightmares rather 
intermittently and some degree of continuing mental suffering 
from his brig treatment.  The examiner stated that industrial 
disability from the brig experiences was zero to moderate.

At a hearing at the RO in January 1995, the veteran testified 
that he had been fired on, but not hit, while performing 
perimeter guard duty in Vietnam.  Hearing transcript (T.) at 
3.  He again reported killing the children.  Id. at 4.  He 
saw someone killed, but did not know the victim.  Id. at 4-5.  
He felt mistreated while confined in the brig.  Id. at 8.  He 
reported killing a recruit while a drill instructor, burying 
the body in the desert and reporting the recruit as being UA 
(unauthorized absence).  Id. at 9.  He said that he continues 
to have nightmares related to Vietnam and his confinement.  
Id. at 11.  He said that he constantly thinks about Vietnam, 
his confinement and his being abusive while a drill 
instructor and believed that those caused PTSD.  Id. at 17.

In December 1996, the veteran submitted a statement in 
support of the claim and attached a copy of his August 1989 
stressor statement and copies of service records which reveal 
that the veteran was confined for 30 days at hard labor from 
June 1966 to July 1966 at the U. S. Naval Station Brig in 
Spain.  

In November 1997, the Naval Historical Center reported that 
any records relating to the veterans incarceration had been 
destroyed; an additional attempt to obtain records relating 
to the veterans incarceration was unsuccessful.  In April 
1998, the RO provided a list of stressors to the United 
States Marine Corps to obtain verification.  The listed 
stressors were: the aircraft in which he was riding being 
fired on; brutal treatment while incarcerated in the brig at 
Rota, Spain; 3 enemy attacks, listing the location and 
approximate dates; witnessing the death of someone by a hand 
grenade; killing a recruit while a drill instructor; being 
tried by court-martial for attacking and injuring a recruit 
while a drill instructor and Bugsys death, while in 
Vietnam.  

In May 1998, the United States Marine Corps Headquarters 
Personnel Management Support Branch reported that the unit 
diaries of subunit #2, Headquarters Company Headquarters 
Battalion did not show any casualties for the period from May 
22, to July 19, 1965.  The deaths of Bugsy and of a 
recruit reported by the veteran could not be confirmed.  The 
Personnel Management Support Branch suggested the Marine 
Corps Historical Center as an additional source of 
information.  The Marine Corps Historical Center reported 
that it had nothing in file regarding the Headquarters 
Battalion 3rd Marine Division for May and June 1965; the 
command chronology for July 1965 shows that subunit #2, 
Headquarters Company was in Da Nang, Vietnam in July 1965.  


Criteria and Analysis

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.  

Service connection for PTSD, was, most recently, previously 
denied by an April 1993 rating decision.  A notice of 
disagreement was not submitted within one year from the date 
of notification.  Therefore, that decision is final.  
38 U.S.C.A. § 7105.  

Once there is a final rating decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108.  The Board must perform a two-step analysis when an 
appellant seeks to reopen a claim based on additional 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

In Zarycki, the United States Court of Veterans Appeals 
(Court) held that in addition to demonstrating the existence 
of a stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Zarycki 
v. Brown, 6 Vet.App. 91, 98-99.  In West v. Brown, 7 Vet.App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

In addition, the Court has articulated that, in addressing 
claims for service connection for PTSD, consideration must 
first be given to the evidence required to demonstrate the 
existence of an alleged stressor, and then, if such stressor 
is found, a determination as to whether it is of the quality 
required to support a diagnosis of PTSD must be made.  See 
Zarycki v. Brown, 6 Vet.App. 91 (1993); West v. Brown, 
7 Vet.App. 70 (1994).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in 
combat with the enemy.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  If the evidence does not show that 
he was engaged in combat with the enemy or that the claimed 
stressors are related to such combat, there must be 
corroborative evidence of the claimed stressor.  See Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  

In April 1992, the Board denied service connection for PTSD 
because there was no verified stressor, no symptoms 
reasonably attributable to a stressor in service and no 
substantiated diagnosis of PTSD.  In April 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for PTSD 
because the evidence was essentially cumulative and did not 
provide information that would verify the alleged inservice 
stressors.  The RO also noted that the asserted inservice 
stressors were unsupported by the records of the veterans 
military service.  

The relevant additional evidence which has been submitted 
since the April 1993 rating decision includes the report of a 
July 1993 VA hospitalization, VA treatment records which 
reveal continued treatment for PTSD, a February 1994 PTSD 
Questionnaire, a February 1994, Social and Industrial Survey 
report, reports of VA examinations in October 1993, February, 
November and December 1994, a medical opinion contained in 
the February 1994 VA examination report that incarceration 
would constitute a significant stressor, and service 
personnel records showing incarceration during service.  

The reports of examinations performed in 1994 containing 
additional diagnoses of PTSD were not of record at the time 
of the April 1993 rating decision.  They are probative with 
regard to the current presence of PTSD and its relationship 
to events that occurred during service.  While the additional 
diagnoses of PTSD are cumulative, they are competent and 
probative, especially where, as here, one of the bases for 
the prior denial had been that there was no substantiated 
diagnosis of PTSD.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  Also, there is confirmation of the incarceration and 
the medical opinion that the incarceration would be a 
significant stressor, since there is evidence that the 
veteran was incarcerated.  Previously, it had been noted that 
the veteran had been stationed at the brig, but not that he 
had been incarcerated there.  This evidence is both new and 
material.  


ORDER

There being new and material evidence, the veteran's 
application to reopen his claim for service connection for 
PTSD is granted.


REMAND

Once a claim is reopened with new and material evidence, it 
must be considered on the basis of all evidence of record, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  A case which is reopened with new and material 
evidence is, by its nature, well grounded.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  The Board has found that 
the veteran has reopened his claim for service-connection for 
PTSD by submitting new and material evidence.  Therefore, the 
VA has a duty to assist in developing all facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  This includes an 
examination.  38 C.F.R. § 3.326(a) (1998).  

Although the evidence does not confirm that the veteran 
participated in combat or any stressors, other than the 
incarceration, there is credible and probative evidence that 
he has PTSD, that he was incarcerated during service and a 
medical opinion that the incarceration would be a significant 
stressor.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The U. S. Armed Service Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150 should be requested to provide any 
information regarding any incidents of U. 
S. Air Force aircraft being struck by 
enemy fire or being fired on at the Da 
Nang Air Force Base during the period 
from April to August 1965.  If USASCRUR 
does not have such information, it should 
be requested to suggest where such 
information might be located.  Any 
evidentiary lead should be followed to 
its logical conclusion.  

2.  The RO should request a statement 
from the service department regarding 
the dates of non-pay/time lost status 
during the period of service from 
January 1964 to December 1967 and the 
reason therefor.  

3.  The RO must then make a specific 
determination, based upon the complete 
record, of whether the veteran was 
exposed to a stressor or stressors in 
service, other than his incarceration, 
and if so, the nature of the specific 
stressor or stressors should be 
identified.  In rendering this 
determination, the attention of the RO 
is directed to the cases of Zarycki v. 
Brown, 6 Vet.App. 91 (1993) and West v. 
Brown, 7 Vet.App. 70 (1994).  The RO 
must specify what stressor or stressors 
in service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address all credibility questions raised 
by the record.  

4.  The RO should schedule an examination 
by a board certified psychiatrist, to 
determine the etiology of any PTSD.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered as 
stressors for the purpose of determining 
whether the appellant has service related 
PTSD.  The claims folder, as supplemented 
by any evidence received from USASCRUR, 
and a separate copy of this remand must 
be made available to the examiner, the 
receipt and review of which must be 
acknowledged in the examination report.  

The examination should be conducted in 
accordance with applicable procedures and 
should include psychological tests with 
PTSD subscales, the results of which 
should be reviewed before a final 
psychiatric diagnosis is given. 
Specifically, the examiner must determine 
whether or not the veteran has PTSD.  

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether the 
stressor(s) found to be established by 
the RO, were sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  If it is concluded that PTSD 
preexisted service or is the result of 
pre-service trauma, the examiner should 
also comment as to whether any pre-
existing PTSD was aggravated by the 
verified inservice stressor(s) or 
otherwise aggravated by service.  The 
complete rationale for all opinions 
expressed by the examiner must be 
provided.  

5.  The RO should review the examination 
report to ensure full compliance with 
this remand, including the requested 
findings and opinions.  If the 
examination report does not conform to 
the instructions in this remand, it 
should be returned for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The RO must assure that all directed 
development has been completed to the 
extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thereafter, the 
RO should consider de novo the claim of 
service connection for PTSD.  The RO 
should consider the holdings of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If 
service connection for PTSD is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a suitable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order, in 
compliance with the applicable procedures 
regarding the processing of appeals.  

The RO will advise the veteran of the scheduling of the 
examination.  If the veteran has additional evidence, he 
should forward it to the RO or provide sufficient 
identification so that the RO may assist him in obtaining it.  
By this REMAND, the Board intimates no opinion, factual or 
legal, regarding the decision warranted, pending completion 
of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -
